Cornish, J.,
concurring.
While it is the general rule that, after-' the^-state has laid a foundation for the introduction of a confession, the defendant, upon request, will he permitted to cross-examine the witness and introduce evidence to show that the confession was not voluntary, before the confession will be permitted to go to the jury, it is not to be understood that in this opinion we are holding that in all cases it would be prejudicial error for the trial court to refuse to first permit defendant’s evidence. The trial judge has a certain discretion in determining the order of the testimony, which, however, may be abused.
When the evidence, touching the voluntary character of the confession, is not clear but conflicting, then such evidence, together with evidence showing the confession, should be submitted to the jury under proper instructions to consider or not consider it, in accordance with the law given them bearing upon the voluntary character of a confession.